Citation Nr: 1442456	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for lumbosacral strain, currently assigned staged ratings of 0 percent disabling prior to November 12, 2009, and as 10 percent from November 12, 2009, to July 6, 2012, and as 20 percent from July 6, 2012.  

2.  Entitlement to an initial increased rating for tension headaches, currently assigned staged ratings of 0 percent prior to July 6, 2012, and rated as 30 percent thereafter.  

3.  Entitlement to an initial (compensable) rating for degenerative joint disease (DJD) of the left first metatarsal and stress fractures of the left second and third metatarsals.  

4.  Entitlement to an initial (compensable) rating for dyschromia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a hearing at this RO before a travel member of the Board in April 2014; however, he failed to appear for this hearing and provided no explanation for his absence.  No timely request for postponement or statement indicating the reason(s) the Veteran failed to report are of record.  Therefore, there is no Board hearing request pending at this time.  38 C.F.R. § 20.704(d) (2013).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  Prior to November 12, 2009, the competent and credible evidence reflects that the Veteran's lumbosacral strain was manifested by normal range of motion (ROM) of the thoracolumbar spine; no painful motion and without additional functional loss due to pain, weakness, lack of endurance, or incoordination; and without evidence of neurological findings or incapacitating episodes due to the low back disability.  

2.  Beginning November 12, 2009, to July 6, 2012, the competent and credible evidence reflects that Veteran's lumbosacral strain was manifested by forward flexion to 88 degrees with 15 degrees of extension and with 15 degrees of bilateral lateral flexion; there was pain on all motions but without additional functional loss due to pain, weakness, lack of endurance, or incoordination upon repetitive motion; and without evidence of favorable ankylosis of the entire thoracolumbar spine, neurological findings or incapacitating episodes due to the low back disability.  

3.  Beginning July 6, 2012, the competent and credible evidence reflects that Veteran's lumbosacral strain was manifested by forward flexion to 60 degrees with 20 degrees of extension and with 15 degrees of bilateral lateral flexion and rotation; there was pain on all motions but without additional functional loss due to pain, weakness, lack of endurance, or incoordination upon repetitive motion; and without evidence of favorable ankylosis of the entire thoracolumbar spine, neurological findings or incapacitating episodes due to the low back disability.  

4.  When viewed in the light most favorable to the Veteran, the competent and credible evidence reflects that since the effective date of service connection, his tension headaches have been characterized by frequent headaches with characteristic prostrating attacks occurring on occasion, but not with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

5.  When viewed in the light most favorable to the Veteran, the competent and credible evidence reflects that since the effective date of service connection, the Veteran's DJD of the left first metatarsal and stress fractures of the left second and third metatarsals is manifested by less than a moderate disability; it is demonstrated, however, by painful motion, and there is X-ray evidence of degenerative osteoarthritis.  

6.  When viewed in the light most favorable to the Veteran, the competent and credible evidence reflects that since the effective date of service connection, the Veteran's dyschromia has not affected exposed areas; but it does currently affect at least 20 percent of the total body or 5 percent of exposed areas; does not require systemic therapy; and does not result in disfigurement for the purpose of a 10 percent rating for an unstable or painful scar or affect limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 0 percent for lumbosacral strain for the period prior to November 12, 2009, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5237 (2013).  

2.  The criteria for an initial disability rating in excess of 10 percent for lumbosacral strain for the period from November 12, 2009, to July 6, 2012, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, DC 5237 (2013).  

3.  The criteria for an initial disability rating in excess of 20 percent for lumbosacral strain for the period beginning July 6, 2012, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, DC 5237 (2013).  

4.  The criteria for an initial 30 percent rating, but no higher, for tension headaches, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.124a, DC 8100 (2013).  

5.  The criteria for an initial rating of 10 percent, and no higher, for DJD of the left first metatarsal and stress fractures of the left second and third metatarsals, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, DCs 5003, 5010, 5184 (2013).  

6.  The criteria for an initial 10 percent rating, but no higher, for dyschromium, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, .4.118 DCs 7800-7806 and 7823 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013; 38 C.F.R. § 3.159(b) (2013).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by a letter issued shortly after the Veteran filed a claim for benefits in December 2008.  The VCAA letter informed the Veteran of the evidence and information needed to substantiate a claim for service connection and informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. VA informed the Veteran it had to obtain any records held by any federal agency.  The letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the 2008 letter, as well as additional correspondence dated in August 2011, explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.   

The Veteran's appeal for higher initial ratings for the disabilities listed on the title page arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in 2008 and 2011, as described above.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2013) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In the present case, service treatment records (STRs), private treatment records, VA treatment records, and the Veteran's statements have been obtained and associated with the claims file.  

Further, VA provided examinations in 2012 to obtain medical evidence as to the current severity of the lumbar spine, headaches, left foot, and skin conditions.  The examinations are adequate because they were performed by medical professionals and were based on a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners considered the Veteran's reported medical history and lay statements concerning the claimed disorders.  One VA examiner described the symptoms and manifestations due to the lumbar spine disability, including ranges of motion (ROM) of the thoracolumbar spine.  The VA examiner also reported on whether the disability caused functional impairment or functional limitation including additional limitation of ROM.  Moreover, another VA examiner discussed the severity and frequency of tension headaches, while the Veteran's left foot residuals and skin condition were also examined and discussed in detail.  The examination reports are accurate and fully descriptive.  While the representative has claimed in a recent (July 2014) brief that the 2012 examinations do not adequately assess the Veteran's functional loss and/or complaints of pain and/or flare-ups for the conditions on appeal, there is no medical report of record that substantiates such claims.  
See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

In an April 2014 Statement of Accredited Representative in Appealed Case, it was also argued by the representative that each of the disabilities at issue had worsened in severity since most recently examined and that the evidence of record did not adequately reflect the severity of the conditions.  It is noted, however, that no medical evidence has been submitted indicating a change in the conditions at issue.  Moreover, the Board does not believe that the medical evidence of record is too old to adequately evaluate the Veteran.  See VAOPGCPREC 11-95 (a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted); see also Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) (noting that another VA examination is not warranted based on the mere passage of time).  There appears to be ample medical evidence already of record pertaining to the Veteran's lumbar spine, headaches, left foot, and skin disorder.  Additionally, the Veteran failed to appear at a scheduled hearing in 2014 where he could have provided testimony regarding the severity of his current symptomatology.  Because the Veteran has submitted no medical evidence indicating a change in the severity of the disabilities on appeal during the time period since his last examinations in 2012, nor any additional lay statements indicating that he has sought medical treatment for these claimed disabilities since those exams, the Board finds that re-examinations are not required.  
38 C.F.R. § 3.327 (2013).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45. The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss. Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases such as this one, in which claims for higher evaluations arise out of the initial grants of service connection for the disabilities at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lumbosacral Strain

Pertinent Laws and Regulations 

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, DCs 5235 through 5242 (2013).  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2013).  

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  Fourth, each ROM should be rounded to the nearest 5 degrees.  
38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

IVDS can also be rated based on incapacitating episodes.  Under these criteria, a 10 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability is warranted when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243 (2013).  

For the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Note 1 (2013).  

Background

The Veteran filed a claim of entitlement to service connection for a low back disability in December 2008.  In the August 2009 rating decision, the RO granted service connection for lumbosacral strain and assigned an initial noncompensable rating, pursuant to DC 5237, effective December 1, 2008.  A November 2009 rating decision assigned a 10 percent rating from November 12, 2009, and a November 2012 rating decision assigned a 20 percent disability rating, effective from July 6, 2012.  

The service treatment records (STRs) reflect treatment for a lumbosacral strain.  When examined by VA on January 5, 2009, the Veteran gave a history of low back pain.  On exam, the vertebra was midline without tenderness on palpation.  There was no evidence of costo-certebral tenderness on palpation.  There was also no evidence of loss of normal curvature of the back, limb dysfunction, atrophy, or fasciculation.  There was no loss of discomfort or loss of mobility shown with ROM testing.   Forward flexion was 0 to 90 degrees with extension of 0 to 30 degrees.  There was bilateral lateral flexion from 0 to 30 degrees and bilateral lateral rotation from 0 to 45 degrees.  There was no evidence of any additional limitation by pain, fatigue, weakness, lack of endurance, or locking or instability following repetitive motion.  X-rays were interpreted as within normal limits.  A lumbosacral strain was diagnosed.  

A private chiropractor reported on November 12, 2009, that the Veteran's forward flexion of the lumbar spine was limited to 88 degrees, with pain upon all movements.  Extension was to 15 degrees, as was bilateral lateral flexion.  

When orthopedically examined by VA on July 6, 2012, forward flexion of the spine was limited to 60 degrees.  There was painful motion during testing.  The examiner also reported localized tenderness but found no evidence of muscle guarding or spasms.  The combined ROM was 180 degrees.  

Analysis

The Board finds that the Veteran is not entitled to an initial (compensable) rating for the period prior to November 12, 2009, for lumbosacral strain.  Specifically, there is no evidence of record indicating that the Veteran experienced limitation of forward flexion of the thoracolumbar spine to 60 degrees or less; that his combined ROM of the thoracolumbar spine was limited to 120 degrees or less; or that he experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis at any time during the period in question.  In fact, exam in January 2009 showed that there was no limitation of motion of the thoracolumbar spine, and there was no report of any functional loss.  Therefore, a disability rating in excess of 10 percent is not warranted.  In so concluding the Board has considered the Deluca factors discussed above.  The January 2009 VA examination report shows that there was no additional limitation of motion due to pain, weakness, or lack of endurance upon repetitive motion.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the VA examination.  
38 C.F.R. § 4.71a, DC 5237 (2013).  

The Board also finds that the Veteran is not entitled to a disability in excess of 10 percent for the period from November 12, 2009, to July 6, 2012.  As reported above, based on the private chiropractor's findings of limitation of forward flexion to 88 degrees and the Veteran's complaints of pain with all motions, a 10 percent rating was assigned.  For this period, it is noted that a rating in excess of 10 percent is not warranted.  Specifically, that there is no evidence of record indicating that the Veteran experiences limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine. In so concluding the Board has considered the Deluca factors discussed above.  The chiropractor's report does not reflect additional limitation of motion due to pain, weakness, lack of endurance, or incoordination upon repetitive motion.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the private report.  38 C.F.R. § 4.71a, DC 5237 (2013).  

Finally, the Board address whether a rating in excess of 20 percent is warranted for the period beginning on July 6, 2012.  After review of the competent evidence, it has been determined that an increased disability rating is not warranted.  In this regard, it is noted that forward flexion was limited to 60 degrees with pain upon exam on July 6, 2012.  There was localized tenderness but no muscle guarding or spasms.  The combined ROM was 180.  Such findings call for the currently assigned 20 percent rating but no more.  Specifically, for the period beginning on July 6, 2012, and thereafter, there is no report of forward flexion of the cervical spine to 15 or less; or, favorable ankylosis of the entire cervical spine.  In so concluding the Board has considered the Deluca factors discussed above.  The VA examination report shows that there was no additional limitation of motion due to pain, weakness, lack of endurance, or incoordination upon repetitive motion. In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the VA examination.  38 C.F.R. § 4.71a, DC 5237 (2013).  

The Board is mindful that the Veteran has complained of pain in the lumbar spine.  Although VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the rating criteria (see 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995)), the overall level of disability demonstrated by the Veteran is not commensurate with the degree of motion loss required for ratings higher than those assigned above during the respective periods, even with consideration of pain and tenderness. Moreover, to the extent that the Veteran did report pain and fatigue, no VA examiner noted any further loss of motion or function - the Board finds that a disability rating in excess of those assigned above, during the respective periods, may not be granted under the pertinent rating criteria.

As regards all periods on appeal, the revised criteria set forth a Formula for Rating Intervertebral Disc Syndrome (IVDS) on the Basis of Incapacitating episodes.  Here the first report that IVDS was shown is evidenced by X-ray findings in July 2012 of mild disc space narrowing of the lumbar spine.  However, there is no report of any incapacitating episodes due to his back disorder that required bed rest prescribed by a physician and treatment by a physician.  Thus, 38 C.F.R. § 4.71a, DC 5243, Note 1 (2013) is not for application here.  

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted during the periods on appeal.  However, the Veteran's neurological findings at his VA examinations were essentially normal, and there is no other evidence of neurological impairment due to the disability.  While the Veteran has subjectively complained of pain upon all motions, there are no other associated objective neurologic abnormalities shown by either the medical or lay evidence of record during either period on appeal.  In fact, on VA exam in July 2012, sensory examination was normal.  Therefore, the Board finds that a separate evaluation for neurological impairment is not warranted for any portion of either rating period on appeal.  

Consideration has been given to assigning additional staged ratings; however, at no time during the periods in question has the Veteran's disability warranted a higher rating in excess of that discussed above.  Hart, supra.  

Extraschedular

The Board must still consider whether the Veteran is entitled to extra-schedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1) (2013).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the disability picture presented by the Veteran's lumbar strain is appropriately contemplated by the rating schedule.  Indeed, higher ratings are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extra-schedular evaluation for the periods on appeal is not warranted here.  Thun, supra.  

Tension Headaches

Pertinent Laws and Regulations

DC 8100 provides ratings for migraine headaches.  Headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a (2013).  

The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  

Background

In an August 2009 rating decision, service connection was granted for tension headaches, based on the fact that the Veteran was seen for such during service and because the diagnosis continued upon VA examination on January 5, 2009.  A noncompensable rating was assigned under 38 C.F.R. § 4.124a, DC 8100, effective December 1, 2008.  A November 2012 rating decision increased the disability rating to 30 percent, effective July 6, 2012, based primarily on findings made upon VA examination on that date.  

At the January 5, 2009 VA exam, the Veteran reported that he experienced one or two headaches per week.  He said that his headaches caused a dull pain which was usually located in the frontal area.  The headaches were gradual in onset as they built in intensity.  They usually started around noon and lasted all day.  He used over-the-counter pain medications.  He denied any history of pre-headache aura or accompanying symptoms.  His headaches were not said to be incapacitating.  

Private records dated in May, June, and November 2010 show that the Veteran was seen for intractable migraines.  He gave a history of having such headaches ever since military service.  If the headaches were intense, there was some photophobia and phonophobia, but no vomiting or nausea.  It was noted on one occasion that medications had been prescribed and had helped control his headaches.  In November 2010, his headaches occurred 2-3 times per week.  

When examined by VA on July 6, 2012, the Veteran complained of daily headaches that lasted as long as one day.  There was fatigue with the severe headaches in addition to photosensitivity and phonosensitivity.  When the headaches were prostrating, this caused him to stop functioning.  

Analysis

The Veteran has reported, and the evidence shows, that his service-connected headaches occur somewhat frequently and have since service connection was first granted in 2009.  Private records show that he suffered from intense migraines with photophobia in 2010 and again in 2012.  The evidence also shows that the Veteran's service-connected headaches occur with characteristic prostrating attacks at times.  Given the reported frequency of the Veteran's tension headaches, and the fact that, his tension headaches occur with characteristic prostrating attacks at times, the criteria for an initial 30 percent rating are met.  

The preponderance of the evidence, however, is against the assignment of an initial disability rating in excess of 30 percent.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence of record does not reflect this severity of attacks or that those that occur are actually productive of, or capable of producing, severe economic inadaptability.  

An initial 30 percent disability rating, but no higher, is warranted for the tension headache disability.  

Extraschedular

The evidence shows that the Veteran's service-connected headaches occur with frequent characteristic prostrating attacks that are associated with symptoms of pain and photophobia.  The headaches are now occurring daily but not always prostrating with prolonged attacks productive of severe economic inadaptability.  The Veteran has not described any significant manifestations not contemplated by the schedular criteria; the schedular criteria reasonably describe the Veteran's disability level and his symptoms.  His disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected tension headache disability is adequate, and referral is not required.  Thun, supra, and 
38 C.F.R. § 3.321(b)(1) (2013).  

DJD of the Left First Metatarsal and Stress Fractures 
of the Left Second and Third Metatarsals  

Pertinent Laws and Regulations

The Veteran's left foot disabilities have been rated under 38 C.F.R. § 5010 and 5284.  Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2013).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

DC 5284 for foot injuries provide for a 10 percent rating if moderate, a 20 percent rating if moderately severe, and a 30 percent rating if severe.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5284 (2013).  The words "moderate," "moderately severe," and "severe" are not defined in DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2013).  

Background

Service connection was established for DJD of the left first metatarsal and stress fractures of the left second and third metatarsals upon rating decision in August 2009.  A noncompensable rating was assigned, effective from December 1, 2008.  This grant was based on the STRs which showed treatment for a left foot condition and post service VA examination on January 5, 2009, which continued to show remote stress fractures at the first, second, and third metatarsals.  X-ray showed DJD of the first metatarsal.  It was noted that the Veteran continued to experience left foot discomfort with prolonged standing, walking, and running.  

Private records show that the Veteran was seen for left foot complaints in December 2010.  He reported nonspecific pain in the mid foot and in the dorsum.  ROM of the left ankle was good, and there was good stability in the ankle joint.  There was a "little bit" of clot seen underneath the first metatarsal head.  There was "fairly" good motion in the metatarsophalangeal joint of the foot, and foot sensation was intact.  The examiner also noted that the Veteran had undergone roengeneogram of the left foot in May 2010 that showed some cortical thickening of the third and fourth metatarsals and an old healed fracture of the second metatarsal.  A flector patch was to be used for the Veteran's left foot pain.  

Subsequently dated treatment records do not reflect further left foot complaints although the Veteran reports that he continues to experience left foot pain associated with his DJD and stress fracture residuals.  



Analysis

Based on the evidence, the Board finds that DJD associated with the left foot disabilities have not been manifested by symptoms that warrant a compensable evaluation under DC 5284.  While the Veteran complained of pain with motion, he had active motion of the left ankle in 2010, and there was no report that joint function of the foot was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  The evidence of record does not reflect that the Veteran has any limitations for standing or walking and his gait was normal and he did not require assistive devices for ambulation or show support in 2010.  The findings therefore do not more nearly approximate or equate to a moderate disability to warrant a compensable rating of 10 percent under DC 5284, which would require moderate symptoms of impairment.  Thus the Veteran is not entitled to an initial compensable rating of 10 percent under DC 5284.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

The Board has considered whether the Veteran would be entitled to a higher rating under other DCs.  The evidence does not show that the Veteran had flatfoot, weak foot, an acquired claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, to warrant an initial compensable rating under DCs 5276, 5277, 5278, 5279, 5280, 5281, 5282 and 5283.  

However, the Board finds that the Veteran is entitled to an initial 10 percent disability rating, and no higher, for his left foot disability manifested by DJD with painful motion.  While there is no indication of compensable limitation of motion of the left foot, he has been seen on more than one occasion with complaints of left foot pain.  The Board finds his comments regarding left foot pain competent and credible.  Additionally, there is X-ray evidence of DJD.  Therefore as there is satisfactory evidence of painful motion with X-ray evidence of degenerative arthritis, an initial 10 percent rating for DJD of the left foot under DC 5003 is warranted.  


Extraschedular 

The discussion above reflects that the symptoms of the Veteran's DJD of the left first metatarsal and remote stress fracture of the second and third metatarsals is fully contemplated by the applicable rating criteria.  The Board considered the criteria of multiple DCs and found that they did not provide for a compensable rating.  However, pursuant to the criteria of DC 5010, it was found that a 10 percent rating was warranted for DJD with pain.  The Veteran has not described any significant left foot or toe manifestations not contemplated by the schedular criteria, and the schedular criteria reasonably describes his disability level and his symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular evaluation for this left foot condition is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).  

Dyschromia

Pertinent Laws and Regulations

The Veteran's disability has been rated under DC 7899-7823.  DC 7899 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2013).  DC 7823 is used to rate dyschromia, the Veteran's relevant skin condition.  Under DC 7823, a noncompensable rating is warranted for dyschromium (vitiligo by analogy) with no exposed areas affected.  The maximum schedular rating of 10 percent is available for vitiligo with exposed areas affected.  See 38 C.F.R. § 4.118 (2013).  

As dyschromium (vitiligo by analogy) produces patches of depigmentation on the skin, the Board has considered another potential applicable DC in order to rate the disability.  In this case, vitiligo is closely analogous to dermatitis, which is rated under DC 7806.  It is permissible to rate a disability under a closely related disease.  See 38 C.F.R. § 4.20 (2013).  

Under DC 7806, the criteria for dermatitis provides that when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy was required during the past 12 month period a noncompensable rating is warranted.  Where there is at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12 month period a 10 percent rating is warranted.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period, a 60 percent rating is assigned.  

Background

In an August 2009 rating decision, service connection was granted for dyschromia and a noncompensable disability rating was awarded, effective December 1, 2008.  That noncompensable rating remains in effect.  It has been contended that a compensable rating is warranted.  

When examined by VA on January 5, 2009, the Veteran gave a history of hypopigmentation of the anterior and posterior trunk.  He felt that this condition worsened during hot weather.  The examiner found that the Veteran's skin was warm and moist with small macular areas of hypopigmentation involving the anterior and posterior trunk.  The examiner indicated that 18 percent of the skin surface was involved with 0 percent of exposed skin surface involvement.  The diagnosis was dyschromia.  

Upon additional VA examination in July 2012, the Veteran's dyschromia was described as stable and intermittent.  Physical exam showed hypopigmented areas in the anterior and posterior aspects of the trunk without any scarring or without any tenderness.  The unexposed area distribution was 20 percent and exposed areas was 0 percent.  

Analysis

Based on the evidence of record, the Board finds that entitlement to an initial compensable rating for dyschromia is not warranted under DC 7823.  As noted above, a noncompensable rating is warranted for this condition (by analogy to vitiligo) with no exposed areas affected.  The higher rating of 10 percent is only available for vitiligo with exposed areas affected.  See 38 C.F.R. § 4.118 (2013).  The location of the Veteran's skin disability, therefore, precludes the higher rating under DC 7823.  

However, a compensable rating is found to be appropriate pursuant to DC 7806.  This DC calls for rating dyschromium (by analogy to dermatitis).  Under this code a 10 percent rating is assigned when there is at least 5 percent but less than 20 percent of the entire body affected.  Such is the case here.  It is noted that the total exposed areas of the entire body affected by the Veteran's dyschromium has been reported as 18 and 20 percent, respectively.  A rating in excess of 10 percent is not warranted in that the exposed area of the entire body is not shown to be 20 to 40 percent of the entire body.  

In conclusion, an initial 10 percent rating, but not higher, is warranted for dyschromium.  

Extraschedular

The evidence shows that the Veteran's service-connected skin disorder is intermittent and stable, and while not affecting exposed areas of the skin, the condition does affect 18 to 20 percent of the entire body surface.  The Board has granted a 10 percent rating pursuant to DC 7806 as discussed above.  The Veteran has not described any other significant skin manifestations not contemplated by the schedular criteria; the schedular criteria reasonably describe the Veteran's disability level and his symptoms.  His disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected dyschromium is adequate, and referral is not required.  Thun, supra, and 38 C.F.R. § 3.321(b)(1) (2013).  


ORDER

Entitlement to an initial increased rating for lumbosacral strain, currently assigned staged ratings of 0 percent disabling prior to November 12, 2009, and as 10 percent from November 12, 2009, to July 6, 2012, and as 20 percent from July 6, 2012, is denied.  

An initial rating of 30 percent, but no more, for tension headaches, is granted, subject to the law and regulations governing payment of monetary benefits.  

An initial rating of 10 percent, but no more, for DJD of the left first metatarsal and stress fractures of the left second and third metatarsals, is granted, subject to the law and regulations governing payment of monetary benefits.  

An initial rating of 10 percent, but no more, for dyschromium, is granted, subject to the law and regulations governing payment of monetary benefits.  




____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


